, bDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
The Amendment filed 6/21/2021 has been entered.

Allowable Subject Matter
Claims 2, 5-7, 9, 11, 12, 23-30, 32, 33, 36 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art is silent with respect to specifics of the one-way flow controller and the image capture instrument secured to the outer wall within the channel as recited in claim 2 and is silent with respect to specifics of the one-way flow controller and suction source as recited in Claim 23.
The closest prior art of record is Ratnakar (US Patent Application Publication No. 2006/0252994) and Gerberding (US Patent No. 6,475,187).  Ratnakar teaches a colonoscope a main instrument channel (24) and main air/water channel (25).  The main instrument channel and main air/water channel each have an opening at the distal tip of the colonoscope as well as a plurality of side openings along a length of the colonoscope. The side openings of the instrument channel and air/water channel are provided with a valve that can selectively open to allow instruments and/or fluid to enter or exit the side openings.  Ratnakar fails teach securing an image capture component to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0153934	Gerberding		Rapid Exchange Catheter
US 2005/0065498	McFerran		Microcatheter with Sleeved Guidewire Port
US 2004/0176742	Morris			Sleeve Valve Catheters
US 2005/0038317	Ratnakar		Dual View Endoscope

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        July 12, 2021